I a K3T iOn                    f-Pend iH
                 iN/SCOORM




X .AUphcn 1Vi(h>lRr)&c,n—/T.D.Cci* nq^QRft be/m^ Pre:>en4kj incarceraled i      o.




4h<> baHn. ^coU^ciV.i-^ locked Bociirarsci^-Oou^ ,TlnOjUlon,!"^

"and Cbrrec.4,




SiGneo on 4hk Wj^d^^Jaauaiu^^aOLlS

                                                         RECEIVED IN
                                                    COURT OF CRIMINAL APPEAL!

                                                           JAN 05 2015
                          Appeals Wo, on- va-iw^Q-- en

  ^Y                                                            3n tvie-JSlu1 District Court
                                                                Of

 THF STATE Pip "ffviS                                           BeXaR <W^,T«aS
                             ^TATEmEnTS_OF FACT^

On and abou4 4ime and da4e flugu^d-lO 4ime 965M I Was arreted Lohik Vn?ron4 o4>
mu. resides -for assaul4 IB.J case* 005-78308 and handcuff, Wn 4h<> arresdinq
officer ^R Seorge Sadler 4ooKen me b.ck 4o 4he seen o£ 4he Crime and change
+he o44ense4o Age, o>ssaul4 S.B.X Case K/o. cS- ^saaM. X u>en4 4hen 4oo 4he inWi-U
7lin ^ ^HUe? ^or q^+^nJne^ be4uoeen fc-8 hours *nd toa, bemq ViDeo 4ap T
toas se4 -Por <75,ooo 4hen 4he We*4 daUMuu( . -a                .•     J     ^ Sssautt v*h»«>


SfeU 4h,4 mM Ch,rg. had been enhance 4o T>UW>« iScX 7^" u
aO.OCR-.OWq and mH bond w3i ae4 a4 IS.OOO n<xo W«btr3 . Tu^ ^'



exam.rw 4h«. eMe wlW TPOft ftobeH Gadena he ^,<W 4ha4 he elh h u Au                     G clCcouff


•W, 3|.0 mH Qlo4h*i and j«otln, ^ Uicd and g vi^^T^Tr^'
duru, rule no4uGiu«l4^ do.n^ 4nal and Phe duDGE duanila ^VaL,,* Lo
4he Trial duD&E 2>M* Di^4ric4 CourI duD.cial Dis4rie4 ^TE^ir^,?^^^^
duD&E Dismissed "and 8cjcu'«44c<1 4<^ Case. 4he ProsecuW bill Penning4on and 24even
Sp_eiR use Perjury 4o convicl me o-P Tn-analaughWr; I wa7~N^^e^dic4ed and P|U:
4he duDGiE 4-old 4he dur^ i4 4he«-j COuldn4 -Pound rn^. Qna"« 14-y °^ Tnuw>«.R 4b see "i^ 4he^
Could ftnd m^. Giuil4^ o-P a lesser o-P offence )i Ke THBn^iauqhW, Please le4 4hc record
Shoui 4ha4 4he Oompbinlarrr du^n Duron U33s in4oxica4ed 4o 4he ?o7in4 inhere he <uOSs
no4 euen gble 4o drive,Though Trudicial examiner Dr TenniPer TWoa Wi4W 4h^4
cohen she PePormed 4he ou4oP5M on Duron ho^ she observed bo4h siani4,ican4
ex4ernal and inPernal inturies
                         d                      o
kWoucr Dr Toulon also 4<u>4;ftcd 4h*4 Duron alcohoi Uuel uas 4hree limes (W
4-he legal V, m',4 and he also had been Using 4he drucj Wame^(rnari^uaft-a)»s4iJk3
Uill Shoco 4ha4 alcohol is +he Nunnbcr one Killer in flmenca^nd Lahen Combined uilh
•marijuana caa be a lealh-al mind al4crna4ino| combi^4\on/3nd canandui.ll
Cause Uneonseiouness m4he euen4 o-P Oucr induing and or gbuse. Also 4he record
U>,1( reeled hoto 4he lesV.mon^ o£ 4he 4i^o eqe La'.Wsscs differ one TfT)R tt^K febKop
and one ™ ftoberl Cadena. |he record u>UI reffec4 Cadena Wrfied W he Lv4 UI
4he ^^^U>                  ,434ed he sa.Mch^n             Ui4 ^  ^   f  t
+ace Lo,4n h»s4is4. He said Duron appeared 4o be unconscious aJWih* * awl \
                                                                            t
Bishop ^ould be 4ha4 mR lWhauaon ,fprared lo bl              +anJ          1 hu"e

D.dou>n
    A.!     ^   <W*    Sadler 4r,34 T* *,chaROson ^
        4o 4he W^ Once ag.am on ^ ^ W W, ^ ^ ^ g^ ^
                                                    ^ « * ' 4*
I-t is euidtn4 3nd Lrusial clear 4ha4 TQR 1\tchara>s6o has been a \;A- I> n       ,
nil-         I !•     L. 1          i .i                           "cum o+ Loerced and
f.cWjous Je^mon^ bM 4wo e4e U4nes«>es one TaR IU>er4 &.d.n^ -, J -m„ ™
<** friends a4 4ha4 W ^ aiW comm, 4. 4he KocllX jt J nT* ^
One Bnolhers s4oru somehow came 4oQe4her to repair lh* 1 .             ,   d'Heren^ in.
d^an^pe|lJ .ould aiK fhaAe „eohonIi; £ ^ ^ *^ **
kktn in-|o Cons', derad Ion In 4he bnconsdouno.s ,I> -m. i      ' ^ «">sump4ion be
Bbuse and0uer ,ndul,TO aan ^^Jp^^K^Mo^J
ima Duron alreadH Unconscious of his chere ^boud JI™^ **«*'%
h,s Vechick in the L3ae of l,affic 4» Pic W 4ht w i / t f e f
Richawson u,Duld like -U Pu4 int qUes+ion =l( 4h aU
k, in       p pp. , .,,
                                                             4 p/^"'^.^*'^'''
                                ?ue^'°n-all 4hc SUem^ offacts Tnen4ioned in
+ha Ie4+er o4 a44,dgvi4 +o show 4he Gour4 4ha4 i,J'J„m ,             ?,
Cause 4he dealh o-f duan Duron 3nd Ih^ his 5+a+e of m^A /1            L""3 V^ ^T^^^
ac+ual conV, bu4ion of his Cause of dea4h.                     ^ 3"        V WS ^


                                             a).
THR PHcramoson would also call 4o4he courls ^4U4ion lo+he fac4 4haj h ,.
indigenl and unable +o a44am Counsel on hi. beha|f He ^ Id I         *'" 3
^ 4he Prion *4Wneu,s 4ha4 he ha. Ne'dher of Wm eucr li?"^ ''^ Q*"4
obliged   4o defend bin, There&re
Sh Unfeir airgenW in h-,5 ^ ea|
                                  deal. him Alidade n ,^. T    ,
                                      " - ndl^c W^ Unfair 4riajyand

                                naiMcrs




Ohere+Ve Ws Q^^ decani re.pecWullc, fr^s 4ha4 fhis CW4 aranf
for 4he ao.dencA be mSuff,uen4 shou*,^ rea^nabU doub4 ,f Jv                        •„ n
THBnslau^r ,nd 4he <W.W,„«. v,6,Ln ^ p^d ^ *"" °'
cjeopardc, 4ha4 this Gourf 5e4 an immediade heaHn.          k        »St ^" d^bl
rekase from Guiladc,                                  "-3 ,n ^ de4\nd3n4 be

                        Cei?li4°icale of1 3 eryic<£

XJ%Wiid2^^                                       2p^als K/o oM~Q-003?9~CR 0er4;fy
W on 4hb the_^ da^o-P DwmbgR aOJH-.a W and (Wc4 eop^ oP4he
JWegcrtng Ie44er c* ^idavil £fa4emen4s offers h^ b«n m^kd 4o
Bill Penmnc^on, askance office o-P 4he_bex3r Coun4u, Dis4rfc4 $44orn<LM Crimiral
dus4.ce. Cen4er 300 Dolorosa, -San An4oruo/k*as 78<505




                                          3J/            DePerttlgnl //Ippe iIan
    D




 jefeixdant. 1429i35-t
prfenda"1-      9l35-l                            8

                 . - K\ PlJ




   coOefendants: ^„£ .g()vesaS)P#                             •#.       ^xos^s
     GJ. 526656 ^                         ^-~~~~^^&^                             rouWv, State of




         CounW^sta
          ,uriW an0                           CouniAA
                                              Cou^




         o
          Ih              DEATH ^°S             patagraPu6                1hirtenUo cause serious
             %                                                oirHAFiDSON.*imn      „d commit an act
                                       .oav of WK*,20t0,SVS^W*t
                                                   20A heteinaft« «fef«dto as co^^ *<*„«
                                                                                       B M»
             0


                 0
                                                                                 ^ G*.
                 U



                     !0



                          n    A-DU5
     Defendant: STEPHEN RICH/ JsON
    JN #:       1429135-1

                                      ENHANCEMENT ALLEGATION




    day of JUNE. A.D., ^aoaiSMe^giN^^aSxScStlnl^^388 ^ C°nV'C,ed °" the 13th
                                                             Texas;


    AGAINST THE PEACE AND DIGNITY OF THE STATE

                                                 man of the Grand Jury




1
Q
2
5
                                                                         r i rifi;
                                                                              £t- '<£ggp if s£ jsg^



0




6




            P
   NEXT CASE:            # ^^Sr^^0NI0              Cl                    PAGE 01

PUNIT -J 0VR HSE/BLKSTO^ wAPT - — ™?SS d?T5rP-
SeSEDRcIeRT              n^K
                         UJN*
                              N° STREET NAME APT N° TELEPHONE
                                                           990
                                                                  CASE FLAG
                                                                 3195
DETAILS:

^A^tIr-It^                                      GET OUT OF
dI^wL^l^ding' a£d «S^^rnfr^^EAT DRIVER ™TIL
AND-ONEI'STOOD THERE" WTTH f d??S?^/™ °F BLK M^5^ COMMITTED ASSAULTED
OSB PHONE ^fI^^?' So?IS^??lJL?R°™K?^ ££ SvWEp?DT° H°USE T°
tilisg^^^loI^O^^^XXX^!™™^, f VST/PC VCO/                         OVER/